PER CURIAM.
Among other things, the appellant’s Rule 3.800(a) motion complains that his 1996 sentencing order erroneously reflects that he was sentenced to life as an habitual felony offender on counts two and three of the information at a time when section 775.084, Florida Statutes, did not provide for enhanced sentences for life felonies such as the ones alleged in those two counts. Because the oral pronouncement of sentence reflects that he actually was not sentenced as an habitual felony offender on these counts, the sentencing order is hereby amended to conform with the trial court’s oral pronouncement, which was in compliance with then-prevailing law. See State v. Akins, 69 So.3d 261 (Fla.2011).
*558Otherwise, the order denying post conviction relief is affirmed.
Affirmed.